Opinion by
Head, J.,
We think it manifest that the order or decree upon which the present appeal is founded was but an interlocutory order in a proceeding still pending and undetermined in the court below. When that issue shall have been tried it may result in a verdict and judgment in favor of the execution creditor, the present appellant.
Such a judgment would be a final one and furnish the basis upon which a valid appeal could be rested by the party aggrieved, who, in that event would hardly be these appellants. Should the final judgment b.e adverse to the defendants their right of appeal would then be unquestioned. They could then properly raise and be heard upon every question which they now seek to have disposed of.
Appeal quashed.